Beoyles, C. J.
Under the allegations of the petition, construed most strongly against the plaintiff, she was not exercising ordinary care when she approached the defendant’s apartment house and opened a door therein and simultaneously stepped into a dark and unUghted basement (an unlighted stairway leading from the door down to the floor of the basement), and was precipitated to the basement floor. The averment in the petition that she was exercising ordinary care was not supported by the facts set forth therein. The court properly dismissed the case on general demurrer. See Hendriks v. Jones, 28 Ga. App. 335 (111 S. E. 81), and cit.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.